Per Curiam:
The order should be reversed and the motion granted to the extent of allowing the Pennsylvania corporation to interpose its proposed answer, not upon the theory that the corporation is in default, or because of failure to serve the proper party or to comply in aU respects with the law as to the proceedings on attachment, but solely to give the Pennsylvania corporation its day in court on the issue raised by its answer. Therefore, the answer permitted to be served will be regarded as an amended answer, and the service thereof will be without prejudice to the attachment heretofore granted herein or.to the levy thereunder, the defendant to pay the taxable costs of the action to date of making motion and ten dollars costs of motion at Special Term. No costs to either party upon this appeal. Present—Clarke, P. J., Dowling, McAvoy, Martin and Burr, JJ. Order reversed, without costs to either party, and motion granted to the •extent indicated in opinion.